Supreme Court of Florida
                                  ____________

                                  No. SC20-873
                                  ____________


      IN RE: AMENDMENTS TO FLORIDA RULE OF JUDICIAL
    ADMINISTRATION 2.420, THE FLORIDA RULES OF JUVENILE
     PROCEDURE, AND THE FLORIDA RULES OF APPELLATE
         PROCEDURE—2020 JOINT FAST-TRACK REPORT.

                                  March 4, 2021

PER CURIAM.

      This matter is before the Court for consideration of further amendments to

the Florida Rules of Juvenile Procedure, the Florida Rules of Judicial

Administration, and the Florida Rules of Appellate Procedure. 1 Previously in this

case, The Florida Bar’s Rules of Judicial Administration Committee (RJA

Committee) and Juvenile Court Rules Committee (JCR Committee) filed a joint

“fast-track” report proposing amendments to the Florida Rules of Judicial

Administration and Florida Rules of Juvenile Procedure in response to recent

legislation. See Fla. R. Jud. Admin. 2.140(e). The Court adopted the proposed

amendments with minor modifications, and on our own motion, we amended a



      1. We have jurisdiction. See art. V, § 2(a), Fla. Const.
Florida Rule of Appellate Procedure to conform with a proposed amendment to a

Rule of Juvenile Procedure. In re Amendments to Fla. Rule of Jud. Admin. 2.420,

Fla. Rules of Juv. Pro., & Fla. Rule of App. Pro. Form 9.900(f)—2020 Joint Fast-

Track Report, 302 So. 3d 746 (Fla. 2020).

      Because the amendments were not published for comment prior to their

adoption, interested parties were permitted to file comments with the Court after

their adoption. Five comments were received. Thereafter, both the RJA

Committee and the JCR Committee filed responses to the comments. Upon

consideration of the comments and responses, the Court now further amends the

Florida Rules of Juvenile Procedure and Florida Rules of Appellate Procedure as

discussed below.

                                BACKGROUND

      In the July 2, 2020, opinion in this case, the Court amended Florida Rule of

Judicial Administration 2.420 (Public Access to and Protection of Judicial Branch

Records); Florida Rules of Juvenile Procedure 8.805 (Commencement of

Proceedings), 8.810 (Petition), 8.815 (Counsel), 8.820 (Hearing), 8.830

(Transcripts), and 8.835 (Confidentiality of Records); and Florida Rules of

Juvenile Procedure Forms 8.987 (Petition for Judicial Waiver of Parental Consent

to or Notification of and Consent to Termination of Pregnancy), 8.988 (Sworn

Statement of True Name and Pseudonym), 8.990 (Final Order Granting Petition for

                                       -2-
Judicial Waiver of Parental Consent to or Notice of and Consent to Termination of

Pregnancy), 8.991 (Final Order Dismissing Petition for Judicial Waiver of Parental

Consent to or Notice of and Consent to Termination of Pregnancy), and 8.992

(Minor’s Petition to Chief Judge to Require a Hearing on Her Petition for Judicial

Waiver of Consent or Notice and Consent). These amendments were in response

to legislative changes to section 390.01114, Florida Statutes (2019), which as

amended in 2020 requires parental consent to the termination of pregnancy

procedure performed on a minor, and the creation of section 390.01118, Florida

Statutes (2020), which made any information held by a circuit or appellate court

that could be used to identify a minor who petitions the court for a waiver of

parental notice or consent for termination of pregnancy confidential and exempt

from the public’s right to access under article I, section 24(a) of the Florida

Constitution. Additionally, on our own motion, the Court amended Florida Rule of

Appellate Procedure Form 9.900(f) (Notice of Appeal of an Order Dismissing a

Petition for a Judicial Waiver of Parental Consent to or Notice of and Consent to

Termination of Pregnancy and Advisory Notice to Minor) for consistency with the

amendments to the Florida Rules of Juvenile Procedure and section 390.01114.

      The amendments became effective immediately upon the release of the July

2, 2020, opinion. However, interested persons were given an opportunity to file

comments with the Court after the amendments were adopted. Four comments

                                         -3-
contend that the amended rules and forms are confusing because they imply that a

minor may seek waiver of and that a court may waive notice, consent, or both,

whereas section 390.01114 provides for a collective waiver of both notice and

consent only. Thus, these four commenters urge the Court to amend the relevant

rules and forms to reflect that only a collective waiver of notice and consent may

be sought. The fifth comment, filed by the Appellate Court Rules Committee

(ACR Committee), recommends amendments so that the language used in the rules

and forms is consistent with section 390.01114. Specifically, the ACR Committee

suggests that the title of the petition throughout the juvenile and appellate rules be

“Petition for Judicial Waiver of Parental Notice of and Consent for Termination of

Pregnancy.” Additionally, the ACR Committee requests that the Court consider

amendments to Florida Rule of Appellate Procedure 9.147(a)–(c), which addresses

appellate proceedings for reviewing final orders dismissing petitions for judicial

waivers, and rule 9.300(d)(11), which provides that motions filed relating to

proceedings under rule 9.147 do not toll time, that are consistent with the July 2,

2020, amendments, so that references to the judicial waiver petition will be

consistent across all rule sets.

      Both the RJA Committee and JCR Committee filed responses to the

comments. The RJA Committee declined to propose further amendments to Rule

of Judicial Administration 2.420(d)(1)(B)(vii). The JCR Committee declined to

                                         -4-
propose amendments to the Florida Rules of Juvenile Procedure to reflect that only

a waiver of notice and consent may be sought, because it can envision a scenario

where a minor seeks only a waiver of parental consent after a parent is notified by

the physician but denies consent. However, it did agree that the rules and forms

could be clearer and more concise. Thus, the JCR Committee proposes further

amendments to Florida Rules of Juvenile Procedure 8.805 (Commencement of

Proceedings), 8.810 (Petition), 8.820 (Hearing), and 8.835 (Confidentiality of

Records), and forms 8.987 (Petition for Judicial Waiver of Parental Consent to or

Notification of and Consent to Termination of Pregnancy), 8.988 (Sworn

Statement of True Name and Pseudonym), 8.990 (Final Order Granting Petition for

Judicial Waiver of Parental Consent to or Notice of and Consent to Termination of

Pregnancy), 8.991 (Final Order Dismissing Petition for Judicial Waiver of Parental

Consent to or Notice of and Consent to Termination of Pregnancy), and 8.992

(Minor’s Petition to Chief Judge to Require a Hearing on Her Petition for Judicial

Waiver of Consent or Notice and Consent). The proposed amendments delete

language regarding judicial waiver of notice only and clearly distinguish between

seeking a waiver of notice and consent and consent only. The Executive

Committee of the Board of Governors of The Florida Bar unanimously approved

the JCR Committee’s proposals.




                                        -5-
      Upon consideration of the comments and the committees’ responses to the

comments, we adopt the additional amendments as proposed by the JCR

Committee, with modifications. Additionally, we amend Florida Rules of

Appellate Procedure 9.147(a)–(c) and 9.300(d)(11) and form 9.900(f) (Notice of

Appeal of an Order Dismissing a Petition for a Judicial Waiver of Parental Consent

to or Notice of and Consent to Termination of Pregnancy and Advisory Notice to

Minor) for consistency with the amendments to the Florida Rules of Juvenile

Procedure. The more significant amendments are discussed below.

                                 AMENDMENTS

      First, the title of Florida Rule of Juvenile Procedure Form 8.987, which is

the form for a petition for judicial waiver, is amended, as proposed, to read

“Petition for Judicial Waiver of Parental Notice and Consent or Consent Only to

Termination of Pregnancy.” Next, references to the petition in rules 8.805

(Commencement of Proceedings) and 8.835 (Confidentiality of Records) and

forms 8.988 (Sworn Statement of True Name and Pseudonym), 8.990 (Final Order

Granting Petition for Judicial Waiver of Parental Consent to or Notice of and

Consent to Termination of Pregnancy), 8.991 (Final Order Dismissing Petition for

Judicial Waiver of Parental Consent to or Notice of and Consent to Termination of

Pregnancy), and 8.992 (Minor’s Petition to Chief Judge to Require a Hearing on

Her Petition for Judicial Waiver of Consent or Notice and Consent) have similarly

                                        -6-
been amended to reflect the amended title. Also, the variants of “consent to or

notice of and consent to” throughout the rules and forms have been amended to

“notice and consent or consent only.”

      Next, in form 8.987, the petition for judicial waiver, the paragraph

addressing appointment of counsel is amended to inform the minor that

appointment of counsel will be at no cost to the minor as contemplated by section

390.01114(6)(a), Florida Statutes (2020). We further amend form 8.987 by

replacing “Notification of” with “Notice and consent or consent only from” in

paragraph (4)c. so that the sentence reads, “Notice and consent or consent only

from a parent or legal guardian is not in the best interests of the minor . . . .” This

language is consistent with the language in form 8.990, which is the order granting

a petition for judicial waiver.

      Additionally, form 8.990, which outlines an order granting a petition for

judicial waiver, is amended to eliminate the possibility that a court could grant a

waiver of notice only because waiver of consent will always be required if a court

grants the petition.

      Finally, we amend the references to the petition for judicial waiver in Florida

Rules of Appellate Procedure 9.147(a)–(c) and 9.300(d)(11) and form 9.900(f) to

reflect the amended title, as requested by the ACR Committee.




                                          -7-
                                 CONCLUSION

      Accordingly, the Florida Rules of Juvenile Procedure and the Florida Rules

of Appellate Procedure are amended as reflected in the appendix to this opinion.

New language is indicated by underscoring; deletions are indicated by struck-

through type. The amendments shall become effective immediately upon the

release of this opinion.

      It is so ordered.

CANADY, C.J., and POLSTON, LABARGA, LAWSON, MUÑIZ, COURIEL,
and GROSSHANS, JJ., concur.

THE FILING OF A MOTION FOR REHEARING SHALL NOT ALTER THE
EFFECTIVE DATE OF THESE AMENDMENTS.

Original Proceeding – Florida Rules of Judicial Administration, the Florida Rules
of Juvenile Procedure, and the Florida Rules of Appellate Procedure

Michael Jeffrey Korn, Chair, Jacksonville, Florida, and Honorable Josephine
Gagliardi, Past Chair, Rules of Judicial Administration Committee, Fort Myers,
Florida; Matthew Charles Wilson, Chair, Pensacola, Florida, and Linda McGrady
Berman, Past Chair, Juvenile Court Rules Committee, Fort Lauderdale, Florida;
Honorable Stephanie Williams Ray, Chair, Appellate Court Rules Committee,
Tallahassee, Florida; and Joshua E. Doyle, Executive Director, Krys Godwin and
Mikalla Andies Davis, Bar Liaisons, The Florida Bar, Tallahassee, Florida,

      for Petitioners

Benjamin James Stevenson, Pensacola, Florida, and Daniel Tilley of ACLU
Foundation of Florida, on behalf of ACLU, Planned Parenthood, and Human
Rights Watch, Miami, Florida; Sujatha Prabhakaran, M.P.H. of University of
South Florida College of Medicine, and Virgil Reid, M.D. of University of Central
Florida College of Medicine, on behalf of Planned Parenthood of Southwest and
Central Florida, Sarasota, Florida; Katharine S. Lannamann on behalf of the
Florida Interfaith Coalition for Reproductive Rights & Justice, Osprey, Florida;
                                       -8-
and Nimra Chowdhry and Jessica Goldberg on behalf of If/When/How: Lawyering
for Reproductive Justice, Oakland, California,

     Responding with comments




                                   -9-
                                       APPENDIX

RULE 8.805.         COMMENCEMENT OF PROCEEDINGS

      (a) Petition to Be Filed. Proceedings for a judicial waiver of parental
consent or notice of and consent or consent only to termination of pregnancy shall
be commenced by the filing of a petition in circuit court.

      (b) - (d)     [No Change]

      (e) Fees and Costs. No filing fees or court costs shall be assessed against
any pregnant minor who petitions a court for a waiver of parental consent or notice
and consent or consent only.

RULE 8.810.         PETITION

      The petition shall include:

      (a) - (b)     [No Change]

      (c) a statement that the minor is pregnant and notice and consent or notice
and consent only has not been waived;

      (d) a statement that the minor desires to terminate her pregnancy without
consent from or notice to and consent or consent only from a parent or legal
guardian; and

      (e)    a short and plain statement of facts to establish any of the following:

             (1) - (2)    [No Change]

            (3) Consent from or notification toNotice to and consent or consent
only from the parent or legal guardian is not in the best interests of the minor.

RULE 8.820.         HEARING

      (a) - (b)     [No Change]

      (c)    Burdens of Proof.

             (1) - (2)    [No Change]

                                        - 10 -
             (3) A finding that consent from or notification tonotice to and
consent or consent only from a parent or legal guardian is not in the best interests
of the minor requires proof by clear and convincing evidence.

      (d) - (e)    [No Change]

RULE 8.835.        CONFIDENTIALITY OF RECORDS

       (a) As provided by law, any information including the petition,
documents, transcripts, recordings of cases, and any other information that could
be used to identify a minor who has petitioned the court for a judicial waiver of
parental notice of and consent to or waiver of consent to termination of pregnancy
is confidential and exempt from section 119.07(1), Florida Statutes, and section
24(a), Article I, of the State Constitution.

      (b)    [No Change]




                                        - 11 -
FORM 8.987.                         PETITION FOR JUDICIAL WAIVER OF PARENTAL NOTICE
                                    AND CONSENT TO OR NOTIFICATION OF AND CONSENT
                                    ONLY TO TERMINATION OF PREGNANCY

                       IN THE CIRCUIT COURT OF THE ………. JUDICIAL CIRCUIT
                                     IN AND FOR …………… COUNTY, FLORIDA
In the Interest of …………… (pseudonym or initials of minor)

                                                                                                            Case No.: ……….
                                                                                                            Division: ……….
   PETITION FOR JUDICIAL WAIVER OF PARENTAL NOTICE AND CONSENT TO OR
             NOTICE OF AND CONSENT ONLY TO TERMINATION OF PREGNANCY
I certify that the following information is true and correct:

(1)     The pseudonym or initials of the minor (is/are) .................................., and the minor has
filed a Sworn Statement of True Name and Pseudonym with the clerk.

(2)         The minor is ..... years old.

(3)         The minor is pregnant and parental notice or consent has not been waived.

(4)    The minor desiresThe minor requests that the court enter an order authorizing her to
terminate her pregnancy without

[check which applies]

………. notice ……….to and consent from her parents or legal guardian

………. consent and noticeonly from her parents or legal guardian

[check which applies]

to a parent or legal guardian for one or more of the following reasons:

                                                             [check all that apply]
            .....       a.          The minor is sufficiently mature to decide whether to terminate her
pregnancy, for the following reason(s): …………………………………………………................
............................................................................................................................................................

        .....  b.      The minor is a victim of child abuse or sexual abuse inflicted by one or
both of her parents or a legal guardian.

       .....   c.       Notification ofNotice and consent or consent only from a parent or legal
guardian is not in the best interests of the minor, for the following reason(s):

                                                                        - 12 -
…………………………………………………................................................................................
............................................................................................................................................................

(5)     The minor requests that the court enter an order authorizing her to consent to the
performance or inducement of a termination of pregnancy without notification of a parent or
legal guardian.

(56) The minor requests the appointment of an attorney to represent her in this matter:, and the
attorney is appointed at no cost to the minor at least 24 hours prior to the hearing.

                                                                    [check one]
               .....  yesYes, I want an attorney to represent me during the judicial waiver
proceedings at no cost to me.

                        .....       noNo, I do not wish to be represented by an attorney.

 (76) The minor elects the following method or methods for receiving notices of hearings or
other court actions in this case (you may choose more than one option):

                                                             [check all that apply]
.....   Through a third party whose name is .................... and whose address and phone number
for purposes of notice are ...................., .....................

.....       The minor will contact the office of the clerk of court at the following phone number
.......................................

        I understand that by signing this form I am swearing to or affirming the truthfulness of
the claims made in this petition and that the punishment for knowingly making a false statement
includes fines, imprisonment, or both.

Signature:

Date: ..........

       (You may sign a name other than your true name, such as Jane Doe or other pseudonym
under which your petition is being filed.)




                                                                        - 13 -
FORM 8.988.             SWORN STATEMENT OF TRUE NAME AND PSEUDONYM

                 SWORN STATEMENT OF TRUE NAME AND PSEUDONYM
NOTICE TO THE CLERK OF COURT: A CERTIFIED COPY OF THIS DECLARATION
WITH THE CASE NUMBER NOTED ON IT SHALL BE GIVEN TO THE MINOR AFTER
SHE SIGNS IT.

THE ORIGINAL SHALL IMMEDIATELY BE PLACED IN A SEALED ENVELOPE WHICH
SHALL BE FILED UNDER SEAL AND KEPT UNDER SEAL AT ALL TIMES.

(1)      My true name is             , and my address is                          .

                         (print your name)                 (print your address)

(2)      My date of birth is           .

(3)    I have filed a Petition for Judicial Waiver of Parental Consent to or Notice of and
Consent or Consent Only to Termination of Pregnancy under the name or initials                 on
         .
(date)

I understand that by signing this form I am swearing to or affirming the truthfulness of the
information herein and that the punishment for knowingly making a false statement includes
fines, imprisonment or both.

Dated:                                Signature:

                                             (You must sign your true name.)




                                              - 14 -
FORM 8.990.           FINAL ORDER GRANTING PETITION FOR JUDICIAL WAIVER
                      OF PARENTAL NOTICE AND CONSENT TO OR NOTICE OF
                      AND CONSENT ONLY TO TERMINATION OF PREGNANCY

     FINAL ORDER GRANTING PETITION FOR JUDICIAL WAIVER OF PARENTAL
NOTICE AND CONSENT TO OR NOTICE OF AND CONSENT ONLY TO TERMINATION
                                        OF PREGNANCY
        THIS CAUSE having come before the court on a petition for judicial waiver of parental
notice and consent or notice of and consent only to termination of pregnancy and the court being
otherwise advised in the premises, finds the following:

.....  The minor has proven by clear and convincing evidence that she is sufficiently mature to
decide whether to terminate her pregnancy, for the following reason(s): …………………………
……………………………..………………………………………………………………………
………………………………………………………………………………………………………

        The court has considered the following factors in reaching this decision that the minor is
sufficiently mature to decide whether to terminate her pregnancy and makes the following
findings:

       The minor’s age is ……….

   The minor’s overall intelligence indicates
…………………………………………………………………….

   The minor’s emotional development and stability indicates
………………………………………………….

   The minor’s credibility and demeanor as a witness indicates
…………………………………………………

   The minor’s ability to accept responsibility is demonstrated by
……………………………………………..

       The minor’s ability to assess both the immediate and long-range consequences of the
minor’s choices is demonstrated by
………………………………………………………………………………………

       The minor’s ability to understand and explain the medical risks of terminating her
pregnancy and to apply that understanding to her decision is indicated by
………………………………………………………………….…………………………………
…………………………………………………………………………

       Whether there may be any undue influence by another on the minor’s decision to have an
abortion.


                                              - 15 -
………………………………………………………………………………………………………
………………………………………………………………………

        .....  The minor has proven by a preponderance of the evidence that she is a victim of
child abuse or sexual abuse inflicted by one or both of her parents or a guardian, for the
following reason(s):
……………………………….……………………………………………………………………
………………………………………………………………………………………………………
………………………………………………………………………………………………………
………………………………………………………………………………………………………
…………………………

        The court, having made a finding under this section, will report the abuse as is required
by section 39.201, Florida Statutes.

        .....   The minor has proven by clear and convincing evidence that ………. notification
of notice and consent or ………. consent onlyfrom OR ………. notification of and consent from
a parent or legal guardian is not in the best interests of the minor, for the following reason(s):
…………………………………………………….………………………………………………
………………………………………………………………………………………………………
………………………………………………………………………………………………………

       THEREFORE, it is ORDERED AND ADJUDGED that:

   1.     The petition for judicial waiver of parental ………. Notice and consent or
………. Consent only ………. notice and consent ofto termination of pregnancy is GRANTED.

       2.     ……The minor may consent to the performance or inducement of a termination of
pregnancy without notice to a parent or legal guardian.

              ……The minor may consent to the performance or inducement of a termination of
pregnancy but notice to a parent or legal guardian must be provided.

       3.     The clerk shall keep and maintain a confidential record of these proceedings as
provided by law, and shall seal the record.

         DONE AND ORDERED in the .......... court in and for ………… County, Florida, on
.....(date)......



                                                                     Judge




                                              - 16 -
FORM 8.991.               FINAL ORDER DISMISSING PETITION FOR JUDICIAL
                          WAIVER OF PARENTAL CONSENT TO OR NOTICE OF AND
                          CONSENT OR CONSENT ONLY TO TERMINATION OF
                          PREGNANCY

           IN THE CIRCUIT COURT OF THE                          JUDICIAL CIRCUIT,
                      IN AND FOR                          COUNTY, FLORIDA
In the interest of                                                 Case no.
                     (pseudonym or initials of minor)              Division:
                                FINAL ORDER DISMISSING PETITION FOR

             JUDICIAL WAIVER OF PARENTAL CONSENT TO OR NOTICE OF AND
           CONSENT OR CONSENT ONLY TO TERMINATION OF PREGNANCY


       THIS CAUSE having come before the court on a petition for judicial waiver of parental
consent to or notice of and consent or consent only to termination of pregnancy and the court
being otherwise advised in the premises, finds the following:

…..     It was not proven by clear and convincing evidence that the minor is sufficiently mature
to decide whether to terminate the pregnancy; specifically, the court has considered the following
factors in reaching this decision and makes the following findings:

        The minor’s age is: ……….

        The minor’s overall intelligence indicates:
        …………………………………………….…………………………………………….
        …………………………………………….……………………………………………..

        The minor’s emotional development and stability indicate:
        …………………………………………….……………………………………………..
        …………………………………………….……………………………………………..

        The minor’s credibility and demeanor as a witness indicates:
        …………………………………………….……………………………………………..
        …………………………………………….…………………………………………….

        The minor’s ability to accept responsibility is demonstrated by:
        …………………………………………….……………………………………………..
        …………………………………………….……………………………………………..

        The minor’s ability to assess both the immediate and long-range consequences of the
        minor’s choices is demonstrated by:
        …………………………………………….……………………………………………
        …………………………………………….……………………………………………

                                                 - 17 -
       The minor’s ability to understand and explain the medical risks of terminating her
       pregnancy and to apply that understanding to her decision is indicated by:
       ………………………………………………………………….…………………………
       ………………………………………………………………………………………………

        The minor’s decision to have an abortion may have been made under any undue influence
        by another is indicated by:
        …………………………………………….………………………………………………
        …………………………………………….…………………………………………….....
…..     It was not proven by the preponderance of the evidence that the petitioner is the victim of
child abuse inflicted by one or both of her parents or her legal guardian;

…..     It was not proven by clear and convincing evidence that ………. notification of ……….
and consent from OR ………. notice to and consent only from the parent or legal guardian is not
in the best interests of the petitioner;


…..    Other:


THEREFORE, it is ORDERED AND ADJUDGED that:

       1.      The petition for judicial waiver of parental consent to or notice of and consent or
consent only to termination of pregnancy is DISMISSED.

       2.     The court shall provide a written transcript of all testimony and proceedings as
provided by law.

       3.     The clerk shall keep and maintain a confidential record of these proceedings as
provided by law, and shall seal the record.

        4.    THE MINOR HAS A RIGHT TO APPEAL THIS DECISION. The clerk
shall immediately provide Form 9.900(f) Notice of Appeal of an Order Dismissing a Petition for
Judicial Waiver of Parental Consent to or Notice of and Consent or Consent Only to Termination
of Pregnancy and Advisory Notice to Minor to the minor or petitioner if other than the minor.


      DONE AND ORDERED in the ........ court in and for ............ County, Florida, on
.....(date)......

                                                             ______________________________
                                                                             Judge




                                              - 18 -
FORM 8.992.            MINOR’S PETITION TO CHIEF JUDGE TO REQUIRE A
                       HEARING ON HER PETITION FOR JUDICIAL WAIVER OF
                       CONSENT OR NOTICE AND CONSENT OR CONSENT ONLY

 MINOR’S PETITION TO CHIEF JUDGE TO REQUIRE A HEARING ON HER PETITION
  FOR JUDICIAL WAIVER OF CONSENT OR NOTICE AND CONSENT OR CONSENT
                                              ONLY
        I, …..(name)….., hereby petition the chief judge of this judicial circuit for an order
directing the judge to whom this case is assigned to hold a hearing within 48 hours after receipt
of this petition by the chief judge, and requiring the court to enter an order on my petition for
judicial waiver of consent or notice and consent or consent only within 24 hours after the
hearing.

       In support of this petition, I say:

       My petition for judicial waiver of notice and consent or consent only was filed with the
Clerk on …..(date)……

       The third business day from the date of filing my petition was …..(date)……

       I have not requested an extension of time for the hearing required to be conducted.

       No hearing has been conducted by the court within the time required by statute.

         WHEREFORE, I ask the chief judge to enter an order requiring the hearing on the
petition for judicial waiver to be conducted within the next 48 hours, and requiring the court to
enter its order within 24 hours after that hearing.

                                                             Signature: _____________________
                                                             Date: _________________________
                                                             Time: ________________________
                                                                     [to be stamped by Clerk]




                                              - 19 -
RULE 9.147.        APPEAL PROCEEDINGS TO REVIEW FINAL ORDERS
                   DISMISSING PETITIONS FOR JUDICIAL WAIVER OF
                   PARENTAL NOTICE OF AND CONSENT OR CONSENT
                   ONLY TO TERMINATION OF PREGNANCY

       (a) Applicability. Appeal proceedings to review final orders dismissing a
petition for judicial waiver of parental notice of and consent or consent only to the
termination of a pregnancy shall be as in civil cases, except as modified by this
rule.

      (b) Fees. No filing fee shall be required for any part of an appeal of the
dismissal of a petition for a judicial waiver of parental notice of and consent or
consent only to the termination of a pregnancy.

      (c) Record. If an unmarried minor or another person on her behalf
appeals an order dismissing a petition for judicial waiver of parental notice of and
consent or consent only to the termination of a pregnancy, the clerk of the lower
tribunal shall prepare and electronically transmit the record as described in rule
9.200(d) within 2 days from the filing of the notice of appeal.

      (d) – (g)    [No Change]

                                 Committee Notes

                                   [No Change]
RULE 9.300.        MOTIONS

      (a) - (c)    [No Change]

      (d)    Motions Not Tolling Time.

             (1) - (10)   [No Change]

             (11) Motions relating to appeal proceedings to review a final order
dismissing a petition for judicial waiver of parental notice of and consent or
consent only to termination of pregnancy, rule 9.147.

             (12) - (13) [No Change]

                                Committee Notes

                                  [No Change]




                                        - 21 -
RULE 9.900.             FORMS

        (a) – (e)       [No Change]

        (f)Notice of Appeal of an Order Dismissing a Petition for a Judicial
Waiver of Parental Consent to or Notice of and Consent or Consent Only to
Termination of Pregnancy and Advisory Notice to Minor.
                                                         IN THE CIRCUIT COURT FOR THE
                                                              JUDICIAL CIRCUIT (NUMERICAL
                                                         DESIGNATION OF THE CIRCUIT) IN
                                                         AND FOR
                                                         COUNTY, FLORIDA

                                                         Case No.
In re: Petition for a Judicial          )
Waiver of Parental Consent to or        )
Notice of and Consent or Consent        )
Only to Termination of Pregnancy.       )
                                        )
                                        )                NOTICE OF APPEAL
                                        )
                                        )
(Your pseudonym or initials             )
                                        )
Appellant.                              )
                                        )

        NOTICE IS GIVEN that .....(your pseudonym or initials)....., appeals to the .....(District
Court of Appeal with appellate jurisdiction)....., the order of this court rendered .....(enter the date
that the order was filed on the clerk’s docket)..... [See rule 9.020(h)]. The nature of the order is a
final order dismissing a petition for a judicial waiver of parental notice and consent or consent
only to or notice of and consent to termination of pregnancy.

                                                         Signature:
                                                         (As signed on your petition for judicial
                                                         waiver if you are representing yourself)
                                                         Date:
                                                                                OR
                                                         Attorney for
                                                         (pseudonym or initials of appellant)

                                                - 22 -
                                                         (address, e-mail address, and phone number
                                                         of attorney)
                                                         Florida Bar No.


                             ADVISORY NOTICE TO THE MINOR

                             YOU ARE NOTIFIED AS FOLLOWS:

       1.       You are entitled to appeal the order dismissing your petition for a judicial waiver
of parental notice and consent or consent only to or notice of and consent to termination of
pregnancy. You do not have to pay a filing fee for the appeal.

        2.     If you wish to appeal, you must file a notice of appeal with the circuit court in
which your case was heard. A form for the notice of appeal (Fla. R. App. P. 9.900(f)) will be
provided to you with the order dismissing your petition. You must fill in every blank on the form
with the information requested. If you need assistance with the form, the clerk of the circuit court
will help you complete it.

        3.     You must file the notice of appeal with the clerk of the circuit court where your
case was heard. The notice of appeal must be filed within thirty (30) days of the date when the
judge’s written order dismissing your petition was filed with the clerk of the circuit court. If you
do not file your notice of appeal within this time period your appeal will not be heard.

        4.      The notice of appeal is the only document you need to file in connection with
your appeal. You may file a motion to seek permission to file a brief in your case, or to request
oral argument of your case. These motions or any other motions or documents you file
concerning your appeal, except the notice of appeal, must be mailed or delivered to the appellate
court for filing, or electronically filed with the appellate court. The appellate court that will be
reviewing your case is:

The                               District Court of Appeal




(address of the District Court)

Telephone number:

        (Note: The clerk of the circuit court will fill in the blanks above with the appropriate
court information).

                                                - 23 -
        5.      You may request a lawyer to represent you in your appeal. You must tell the
judge who heard your petition for a judicial waiver of parental notice and consent or consent
only to or notification of and consent to termination of pregnancy that you wish to have a lawyer
appointed.




                                             - 24 -